Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,793,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney George A. Coury on 11/29/2021.
The application has been amended as follows: 
The claims: 
1-10.	(canceled).
11.	(currently amended) A hierarchically structured anodized film for an aluminum substrate, comprising:
a stepped growth Tartaric-Sulfuric Acid (TSA) film layer comprising a tartaric acid, a sulfuric acid and an aluminum oxide, wherein the stepped growth TSA film is a porous film comprising alternating TSA layers of a first layer having a first density and a second layer having a second density different from the first density; and
further comprising a phosphoric acid anodizing (PAA) film layer on said stepped growth TSA film layer, wherein said phosphoric acid anodizing (PAA) film layer is a porous oxide layer comprising phosphate and aluminum oxide.

	12.	(original) The hierarchically structured anodized film as recited in claim 11, wherein said stepped growth TSA film layer has a multiple of densities therein.

	13.	(original) The hierarchically structured anodized film as recited in claim 11, wherein said stepped growth TSA film layer has a multiple of porosities therein.
	14.	(previously presented) The hierarchically structured anodized film as recited in claim 11, wherein said stepped growth TSA film layer is formed via a multiple of different repeating anodizing voltages.

	15-20. (canceled).

21.	 (canceled).

22.	(currently amended) The hierarchically structured anodized film as recited in claim 11 

23.	(previously presented) The hierarchically structured anodized film as recited in claim 11, wherein the concentration of the tartaric acid is 60-100 gram/L.

24.	(previously presented) The hierarchically structured anodized film as recited in claim 11, wherein said stepped growth TSA film layer is sealed.

25.	(previously presented) The hierarchically structured anodized film as recited in claim 11, wherein said stepped growth TSA film layer is sealed with a chromium compound.

	26.	(canceled).



28.	(previously presented) The hierarchically structured anodized film as recited in claim 11, wherein said stepped growth TSA film layer is located at a sharp corner of the aluminum substrate.

29.	(currently amended) The hierarchically structured anodized film as recited in claim 11, wherein said tartaric acid facilitates stepped growth TSA film layer the PAA film layer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent is Curioni et al., “Role of Tartaric Acid on the Anodizing and Corrosion Behavior of AA 20124 T3 Aluminum Alloy” Journal of The Electrochemical Society, 2009 156 (4) C147-C153 (hereinafter “Curioni”). 
Curioni discloses a component comprising an aluminum alloy substrate, a stepped growth sulfuric acid film, and a stepped growth Tartaric-Sulfuric Acid (TSA) film disposed between the aluminum alloy substrate and the stepped growth sulfuric acid film.  The stepped growth TSA film comprises alternating layers with different densities and porosities as shown in figure 7.  The TSA layers formed at reduced potential display a finer morphology than those created at increased potential (p C149-C150).  Layers 1(12V), 2(3V) and 3(12V) are formed in the Sulfuric acid electrolyte whereas layers 4 (3V), 5(12V) and 6(3V) are formed in the TSA electrolyte (p C149).  Addition of the tartaric acid to the anodizing bath of the sulfuric acid significantly affects the 
Even if there was a motivation to substitute the phosphoric acid for the sulfuric acid, the substitution would not result in a hierarchically structured anodized film set forth in the claim.  The resulting hierarchically structured anodized film comprises a stepped growth phosphoric acid film, and a stepped growth Tartaric-Phosphoric Acid (TPA) film.  Such is structurally different than the claimed hierarchically structured anodized film.  
The double patenting rejection over certain claims of US Patent No. 10,793,966 has been obviated in view of the terminal disclaimer filed on 11/29/2021. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a hierarchically structured anodized film with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788